Citation Nr: 0920108	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-09 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1954 to 
June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  According to a private treating 
physician, the Veteran has evidence of "possible noise 
induced hearing loss with moderate to severe sensorineural 
hearing loss, bilaterally" which could stem from the 
Veteran's "significant noise exposure" during service, but 
he did not describe, and there is no indication in the claims 
file, of the nature of the Veteran's in-service noise 
exposure.  

Service treatment records (STRs) and service personnel 
records (SPRs) have not been associated with the claims file, 
and are presumably fire damaged.  A copy of the Veteran's DD-
214 is likewise not of record.  Although the RO apparently 
did request a copy of STRs from the Veteran, there is no 
indication that a request from the Veteran for SPRs was also 
made.  Remand for further efforts to obtain SPRs is thus 
warranted.  See Cuevas v. Principi, 3 Vet. App. 542 (1992) 
(holding that VA has a heightened duty to assist where 
service records are unavailable), see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 
1346 (Fed. Cir. 2006).  In addition, in view of the private 
physician's suggestion that the Veteran may have noise 
induced hearing loss that might stem from in-service noise 
exposure, and in view of VA's heightened duty to assist where 
STRs are unavailable, the Veteran should be accorded a VA 
examination.  Id., see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  A request should also be made for ear 
treatment records from the private physician.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a letter requesting a 
copy of all service treatment records 
(including enlistment and separation 
examinations) and service personnel records 
in his possession, including a copy of his 
DD-214 and all other separation documents.  
The Veteran must be advised to notify VA if 
he does not have any records.

2.  Obtain proper authorization from the 
Veteran, and then request a copy of all of 
the Veteran's treatment records from the 
Silverstein [Ear] Institute in Florida.  
These records should be associated with the 
claims file.

3.  AFTER COMPLETION OF THE FOREGOING STEPS, 
schedule the veteran for an examination with 
regard to his claim for service connection 
for bilateral hearing loss and tinnitus.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The veteran must be 
given an opportunity to describe his noise 
exposure during active military service, and 
the examiner must document this information 
in the report provided.  The examiner must 
also ascertain from the Veteran and report 
the following information:

*	The Veteran's military occupational 
specialty
*	The geographical location of each of 
the Veteran's duty stations during 
active military service  
*	A brief synopsis of the Veteran duties 
at each duty station

The examiner is then requested to opine as 
to whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that  current hearing loss and 
tinnitus was incurred during active military 
service.  A complete rationale for this 
opinion must be provided.

4.  Readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



